DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hirose et al (US 7,705,478; hereinafter Hirose).
Regarding claim 1, Hirose discloses a control system (see figure 8) for a standby generator (1) comprising: a control box (37) mountable in a standby generator enclosure (1); a control panel (36) coupled to the control box (37) and that is selectively openable to provide access into the control box (37); one or more fasteners mounted to the control panel (36) to selectively hold the control panel closed (column 5 lines 37-47); and one or more generator control components (55) mounted in the control box (37) and operated by the control panel (36; column 1 lines 56-59).
	Regarding claim 5, Hirose discloses the control system (see figure 8) wherein the control box (37) has one or more openings formed therein to accept one or more power distribution lines therethrough (see figures 5, 8 and 9).
	Regarding claim 6, Hirose discloses the control system (see figure 8) further comprising one or more power distribution connectors (see figures 5 and 6; outlets) mounted in the control box (37) to connect the one or more power distribution lines (see figures 5, 8 and 9).
	Regarding claim 7, Hirose discloses the control system (see figure 8) further comprising a circuit breaker (see figure 5) mounted in the control box (37) and coupled to at least one of the one or more power distribution lines (see figures 5, 8 and 9).
Regarding claim 8, Hirose discloses the control system (see figure 8) wherein the circuit breaker (see figure 5) comprises an operator switch located on an external surface of the control panel (36, see figures 5, 8 and 9).
	Regarding claim 9, Hirose discloses the control system (see figure 8) wherein the one or more fasteners comprises at least one of a thumb screw and a Dzus fastener (column 5 lines 37-47, see figure 8).
	Regarding claim 10, Hirose discloses the control system (see figure 8) wherein the standby generator enclosure (see figure 8) comprises a multi-chamber standby generator housing (12, see figure 9) that houses therein an engine (3) coupled to drive a generator (4), with the engine and generator positioned in separate chambers of the multi-chamber standby generator housing (see figure 9); and wherein the control box (37) is mounted to the multi-chamber standby generator housing (see figures 5 and 8)
	Regarding claim 11, Hirose discloses the control system (see figure 8) further comprising a switch coupled to the control panel (36, see figure 5) to disengage electrical power to at least one of the one or more generator control components when the control panel is open (see figure 5).
Allowable Subject Matter
3.	Claims 12-26 are allowed.
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 2-4 and 12-26 are:
Regarding claims 2-4, the prior art does not teach or fairly suggest in combination with the other claimed limitations the control system further comprising a hinge coupling the control panel to the control box at a lower end of the control panel; and wherein the one or more fasteners secure the control panel over a front and a top of the control box.
Regarding claims 12-17, the prior art does not teach or fairly suggest in combination with the other claimed limitations an electrical enclosure that houses one or more generator control components of a generator, the electrical enclosure comprising: a microswitch coupled to the enclosure cover to electrically disengage at least one of the one or more generator control components when the enclosure cover is in the open position.
Regarding claims 18-26, the prior art does not teach or fairly suggest in combination with the other claimed limitations a standby generator comprising: the control system comprising: a control box that houses generator control components therein; and a control box cover hinged to the control box to rotate between a closed position and an open position, the control box cover covering a top portion of the control box when in the closed position and uncovering the top portion when in the open position, so as to provide selective access into the control box.
These limitations are found in claims 2-4 and 12-26 and are neither disclosed nor taught by the prior art of record, alone or in combination.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1 and 5-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Richards et al (US 9,252,534), Roper, Jr et al (US 6,227,890) Czarnecki (US 8,559,167) and Farr et al (US 8,450,863) disclose an electrical enclosure. 

6.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

June 12, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848